EXHIBIT 10.48




BRISTOL WARRANT EXERCISE AGREEMENT




This BRISTOL WARRANT EXERCISE AGREEMENT (this “Agreement”), is entered into by
and among MILLER ENERGY RESOURCES, INC., formerly known as Miller Petroleum,
Inc., a Tennessee corporation (the “Company”), and Bristol Capital, LLC (the
“Holder”).




WHEREAS, the Company previously granted the Holder a certain warrant on May 20,
2011 to purchase common stock of the Company with an exercise price of $5.51 per
share (the “Warrant”);




  NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, the parties hereto agree as follows:




1.

Exercise of Warrant.  




(a)

Required Exercise and Reduction of Exercise Price.  The Holder shall exercise
its Warrant for cash (and not on a cashless basis) upon the effectiveness of
this Agreement, at a reduced exercise price of $4.00 per share of the Company’s
common stock acquired.




(b)

Notice of Exercise.  Holder shall deliver a completed the notice of exercise
(“Notice of Exercise”) set forth on its signature page hereto and to return the
same along with such signature to the Company by fax (at 865- 691-8209) or by
e-mailed (to paul@millerenergyresources.com).  Such Notice of Exercise shall be
deemed effective immediately following the filing of the Supplement with the
SEC, as described in Section 2 below.




(c)

Payment of Exercise Price.  Payment of the exercise price for the shares of the
Company’s common stock to be received under the Warrant (the “Shares”) indicated
in the Notice of Exercise shall, immediately following the Notice of Exercise
becoming effective in accordance with Section 2(b), be wired to the Company at:

Bank Name:

SUNTRUST BANK

ABA Number:

061000104

A/C Name:

MILLER ENERGY RESOURCES, INC.

A/C Number:

[ACCOUNT NUMBER REDACTED]

FBO:

[HOLDER NAME];

or, if paid by check, mailed to the Company by overnight mail for delivery
(together with a copy of the exercising Holder’s signature page to this
Agreement) to:




Miller Energy Resources, Inc.


9721 Cogdill Road


Suite 302


Knoxville, TN 37932


Attention: Paul Boyd, Corporate Secretary




(d)

Other Exercise Provisions Unchanged.  Except as expressly stated herein, all
other provisions related to the exercise of the Warrant shall be as set forth in
the Warrant.





1







--------------------------------------------------------------------------------




2.

Conditions to Effectiveness.  This Agreement shall be effective upon the
occurrence of the following conditions, which shall be deemed to occur
simultaneously: (i) the parties hereto shall agree to the release of their
signature pages hereto; and (ii) the Company shall file with the SEC a
supplement (the “Supplement”) to its existing registration statement on Form S-3
(Registration No. 333-183750) which was declared effective by the SEC on
September 18, 2012 (the “Company S-3”), identifying  and effectively registering
the Shares to be issued in connection with the exercise of the Warrant.  Holder
agrees that its signature to this Agreement may be deemed to be released for
purposes of any filings with to disclosures to the SEC reasonably necessary in
connection with the filing of the Supplement, provided that, notwithstanding any
term to the contrary contained in this Agreement, Holder shall have no
obligations hereunder and shall not be bound by the terms hereof in the event
the Supplement is not filed with the SEC as required hereby.




3.

Registered Shares; Delivery; Costs of Filing.  All Shares issued by the Company
pursuant to this Agreement shall be common shares of the Company, registered and
issued without restriction under the Securities Act pursuant to the Supplement
the Company S-3.  Shares shall be delivered within three (3) business days of
the effective date of this Agreement.  The Company shall be solely responsible
for the costs and filing fees associated with the filing of the Supplement.  




4.

 Successors and Assigns.  Subject to applicable securities laws, this Agreement
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder.  




5.

Governing Law; Disputes.  The interpretation and construction of this Agreement
shall be governed by the laws of the State of New York and any dispute arising
hereunder shall be resolved in accordance with the terms of the Warrant, which
are incorporated herein by reference.




6.

Amendments and Waivers.  This Agreement may be modified or amended or the
provisions hereof waived with the written consent of the Company and such
Holder.




7.

Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Agreement.




8.

Headings.  The headings used in this Agreement are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.




[Signature Pages Follow]





2







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Bristol Warrant Exercise Agreement is hereby entered
into by the Company.




 

MILLER ENERGY RESOURCES, INC.

 

 

 

 

 

 

By:

/s/ Scott M. Boruff

 

 

Name:

Title:

Scott M. Boruff,

Chief Executive Officer

 


























--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO
BRISTOL WARRANT EXERCISE AGREEMENT




BRISTOL CAPITAL, LLC




By:

/s/ Paul Kessler                             

Name:

Paul Kessler

Title:

Manager




Dated: September   20  , 2012




Address for Delivery of Shares:




Bristol Capital Advisors, LLC

10960 Wilshire Blvd., Suite 1050

Los Angeles, California 90024

Attn: Amy Wang, Esq.

Tel: (310) 331-8485




Please complete the following notice of exercise:




1.

Exercise. The Holder hereby exercises his Warrant(s) with respect to all of his,
her or its Warrant Shares, constituting 300,000 shares of the Company’s common
stock to be delivered to the address for the delivery of Shares, above.




2.

Payment of Exercise Price. The Holder shall pay the exercise price in the sum of
$1,200,000.00 to the Company in accordance with the terms of this Agreement,
such payment to be delivered by (check one):




 

ý  

By Wire

 

¨  

By Check

 















